UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7814



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRYL PERNELL CAMPS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-90-85, CA-01-374-2-MU)


Submitted:   March 20, 2002                 Decided:   April 1, 2002


Before LUTTIG, WIDENER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Pernell Camps, Appellant Pro Se. Mark Timothy Calloway,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Darryl Pernell Camps appeals the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

and denying his motion for reconsideration.            We have reviewed the

record and the district court’s orders and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.                  See

United States v. Camps, Nos. CR-90-85; CA-01-374-2-MU (W.D.N.C.

filed July 25, 2001, entered July 27, 2001; filed Aug. 15, 2001,

entered Aug. 16, 2001). We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2